17 N.Y.3d 775 (2011)
952 N.E.2d 1070
929 N.Y.S.2d 76
2011 NY Slip Op 76231
MARGARITA MORALES, Appellant,
v.
PERFECT DENTAL, P.C., et al., Respondents.
Motion No: 2011-462
Court of Appeals of New York.
Submitted May 2, 2011.
Decided June 23, 2011.
Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as affirmed the July 2009 Supreme Court order, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.